Supplemental Environmental Indemnity Agreement

This Supplemental Environmental Indemnity Agreement (this “Agreement”) is made
as of the 29th day of June, 2007 (the “Effective Date”), by APARTMENT REIT
RESIDENCES AT BRAEMAR, LLC, a North Carolina limited liability company (the
“Borrower”), with its principal place of business at c/o Triple Net Properties,
LLC, 1606 Santa Rosa Drive, Suite 109, Richmond, Virginia 23229, and NNN
APARTMENT REIT, INC., a Maryland corporation (“Carveout Obligor”), whose address
is c/o Triple Net Properties, LLC, 1551 N. Tustin Ave., Suite 300, Santa Ana, CA
92705, in favor of TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY, an Iowa
corporation, and its successors and assigns (the “Lender”), whose address is c/o
AEGON USA Realty Advisors, Inc., 4333 Edgewood Road, N.E., Cedar Rapids, Iowa
52499-0001.



1.   RECITALS



  A.   The Lender funded a certain loan in the original principal amount of TEN
MILLION AND NO/100THS DOLLARS ($10,000,000) (the “Loan”), and to evidence the
Loan, Braemar Housing Limited Partnership, an Ohio limited partnership (the
“Grantor”), made and delivered to the Lender a certain Secured Promissory Note
dated May 25, 2005, in the original principal amount of $10,000,000 (the “Note”)
and certain additional documents (together with the Note, the “Loan Documents”).
The Loan is secured, inter alia, by the Deed of Trust, Security Agreement and
Fixture Filing given by Grantor to Lender encumbering certain real property (the
“Real Property”) in the City of Charlotte, County of Mecklenburg, North
Carolina, and recorded in Book 18849, Page 135, in the Registry of Mecklenburg
County, North Carolina (the “Deed of Trust”).



  B.   The Loan was assumed by the Borrower and modified pursuant to the Loan
Assumption and Modification Agreement dated as of the Effective Date among the
Lender, the Borrower, the Grantor and Phillip I. Levin, Bradley J. Schram and
Norman A. Pappas (collectively, the “Original Carveout Obligors”).



  C.   The Borrower has purchased the Property from the Grantor, and the Lender
has consented to such purchase pursuant to the terms of the Deed of Trust
subject to certain conditions.



  D.   To fulfill a condition of the Lender to the granting of such consent, the
Borrower and the Carveout Obligor desire to (a) assume full personal liability
for the repayment of that portion of the Indebtedness that arises because the
Lender has advanced funds or incurred expenses as a result of the failure of the
Borrower to meet its obligations under the Loan Documents with respect to
environmental matters and (b) indemnify the Lender and hold it harmless from
actual damages suffered as a result of environmental matters.



2.   AGREEMENT

NOW THEREFORE, in consideration of the premises, to induce the Lender to consent
to both the conveyance of the Property to the Borrower and the Borrower’s
assumption of the Loan, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Borrower and the Carveout
Obligor agree as follows:



3.   DEFINITIONS

The following capitalized terms shall have the meanings set forth below:

“Bankruptcy Code” means 11 U.S.C. §§101-1330 or any successor statute.

“Business Day” means any weekday when state and federal banks are open for
business in Cedar Rapids, Iowa.

“Claim” means any action, suit, proceeding, demand, assessment, adjustment,
penalty, judgment or other assertion of liability.

“Default Rate” means the lesser of (i) eighteen percent (18%) per annum and (ii)
the maximum rate allowed by law.

“Environmental Laws” means all present and future laws, statutes, ordinances,
rules, regulations, orders, guidelines, rulings, decrees, notices and
determinations of any Governmental Authority to the extent that they pertain to:
(A) the protection of health against environmental hazards; (B) the protection
of the environment, including air, soils, wetlands, and surface and underground
water, from contamination by any substance that may have any adverse health
effect on humans, livestock, fish, wildlife, or plant life, or which may disturb
an ecosystem; (C) underground storage tank regulation or removal; (D) wildlife
conservation; (E) protection or regulation of natural resources; (F) the
protection of wetlands; (G) management, regulation and disposal of solid and
hazardous wastes; (H) radioactive materials; (I) biologically hazardous
materials; (J) indoor air quality; (K) the manufacture, possession, presence,
use, generation, storage, transportation, treatment, release, emission,
discharge, disposal, abatement, cleanup, removal, remediation or handling of any
Hazardous Substances. “Environmental Laws” include, the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., all similar state statutes and local
ordinances, and all regulations promulgated under any of those statutes, and all
administrative and judicial actions respecting such legislation, all as amended
from time to time.

“Governmental Authority” means any political entity with the legal authority to
impose any requirement on the Property, including the governments of the United
States, the State of North Carolina, Mecklenburg County, the City of Charlotte,
and any other entity with jurisdiction to decide, regulate, or affect the
ownership, construction, use, occupancy, possession, operation, maintenance,
alteration, repair, demolition or reconstruction of any portion or element of
the Real Property.

“Hazardous Substance” means any substance the release of or the exposure to
which is prohibited, limited or regulated by any Environmental Law, or which
poses a hazard to human health, including (A) any “oil,” as defined by the
Federal Water Pollution Control Act and regulations promulgated thereunder
(including crude oil or any fraction of crude oil), (B) any radioactive
substance and (C) Stacchybotris chartarum and other molds. However, the term
“Hazardous Substance” does not include (A) a substance used in the cleaning and
maintenance of the Real Property, if the quantity and manner of its use are
customary, prudent, and do not violate applicable law, or (B) automotive motor
oil in immaterial quantities, if leaked from vehicles in the ordinary course of
the operation of the Real Property and cleaned up in accordance with reasonable
property management procedures and in a manner that violates no applicable law.

“Indebtedness” means all sums that are owed or become due pursuant to the terms
of the Loan Documents, which sums include any amounts advanced by the Lender to
cure defaults or to pay attorneys’ fees and expenses (including any such fees or
expenses incurred in connection with enforcing or protecting any of the Loan
Documents in any bankruptcy proceeding), receivership costs, fees and costs of
the Trustee and other collection costs.

“Net Worth Requirement” means the lesser of (i) the aggregate net worth of the
Original Carveout Obligors most recently represented to the Lender at the time
of the approval of the Loan by AEGON’s Investments Committee and (ii) the
principal balance of the Loan at the time of determination.

“Notice” means a notice given in accordance with Subsection 12.4 below.

“Obligation” means any obligation under this Agreement.

“Property” means the Real Property and any other property now or hereafter
subjected to any lien or security interest created by any of the Loan Documents.

“Trustee” means J. Lindsay Stradley, Jr. and his successors and assigns.



4.   LIABILITY FOR REPAYMENT OF INDEBTEDNESS

In consideration of the benefits which the Borrower and the Carveout Obligor
receive as a result of the Loan (including the benefit of the Loan’s
non-recourse feature), the Borrower expressly assumes personal liability for,
and the Carveout Obligor irrevocably, absolutely and unconditionally guarantees
the full and prompt payment to the Lender of the Indebtedness, to the extent of
that amount of the Indebtedness which arises because the Borrower fails, or the
Grantor has prior to the Effective Date failed, to perform their respective
obligations under the Loan Documents with respect to environmental matters. Such
Indebtedness includes interest on the Loan which accrues at the Default Rate,
minus interest that would otherwise have accrued in the absence of Default,
during a period in which a “Default” exists under the Deed of Trust as a result
of the Borrower’s or the Grantor’s failure to meet their respective obligations
under the Loan Documents with respect to environmental matters.



5.   INDEMNITY AND HOLD HARMLESS

The Borrower and the Carveout Obligor jointly and severally agree to indemnify
the Lender, the Trustee, and their respective directors, officers, employees,
agents, successors and assigns and to hold them harmless, to the extent of the
Lender’s actual damages and losses, from any Claim, cost, expense or liability
of whatever kind or nature, known or unknown, contingent or otherwise, directly
or indirectly arising out of or attributable to the use, generation, storage,
release, threatened release, discharge, disposal, or presence (whether prior to
or after the date of this Agreement) of Hazardous Substances on, in, under or
about the Real Property. Obligations indemnified under this Section include (A)
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
expenses, sustained by the Lender in enforcing this Agreement or the Borrower’s
obligations under the Loan Documents with respect to environmental matters, and
including any such fees or expenses incurred in connection with the enforcement
or protection of this Agreement in any bankruptcy proceeding, and (B) the
protection of the Lender from, and the defense of the Lender against, all such
Claims. This Section shall be binding upon the Borrower and the Carveout Obligor
and their heirs, personal representatives, successors and assigns, and shall
survive repayment of the Indebtedness, foreclosure of the Real Property, and the
Borrower’s granting of a deed to the Real Property. Obligations under this
Section shall not extend to any Claim, cost, expense or liability caused by the
Lender’s gross negligence or willful misconduct, or arising from a release of
Hazardous Substances that occurs after the Lender has taken possession of the
Real Property (provided neither the Borrower nor Carveout Obligor has caused the
release through any act or omission).



6.   REPRESENTATIONS AND WARRANTIES

The Borrower and the Carveout Obligor represent and warrant to the Lender as
follows:



  (a)   This Agreement has been duly executed and delivered.



  (b)   The execution and performance of this Agreement and all guaranties,
indemnities and covenants herein will not result in any breach of, or constitute
a default under, any contract, guarantee, document or other instrument to which
the Borrower or Carveout Obligor is a party or by which the Borrower or Carveout
Obligor may be bound or affected, and do not and will not violate or contravene
any law to which the Borrower or Carveout Obligor is subject; nor do any such
other instruments impose or contemplate any obligations which are or will be
inconsistent with this Agreement.



  (c)   No approval by, authorization of, or filing with any federal, state or
municipal or other governmental commission, board or agency or other
governmental authority is necessary in connection with the authorization,
execution and delivery of this Agreement.



  (d)   This Agreement constitutes the legal, valid and binding obligation of
the Borrower and the Carveout Obligor, enforceable against each of them in
accordance with its terms.



  (e)   There are no material actions, suits or proceedings pending or, to the
best of the knowledge of the Borrower and the Carveout Obligor, threatened
against or affecting the Borrower or the Carveout Obligor.



  (f)   The following financial statement of the Carveout Obligor, as received
by the Lender, is true and accurate as of its date: June 19, 2007. There has
been no material adverse change in the Carveout Obligor’s financial condition
since the date of this financial statement.



  (g)   The following financial statement of the Borrower, as received by the
Lender, is true and accurate as of its date: June 19, 2007. There has been no
material adverse change in the Borrower’s financial condition since the date of
this financial statement.



7.   DEFAULT

A “Default” shall occur under this Agreement upon:



  (a)   the Borrower’s and the Carveout Obligor’s failure to pay any Obligation
within five (5) Business Days after Notice and demand by the Lender;



  (b)   the Borrower’s and the Carveout Obligor’s failure to perform, observe,
or comply with any nonmonetary Obligation within the time period afforded the
Borrower for such performance under the express terms of the Deed of Trust; or



  (c)   the filing by the Borrower or the Carveout Obligor of a petition in
bankruptcy or for relief from creditors under any present or future law that
affords general protection from creditors; the filing by any other person of an
involuntary petition in bankruptcy against the Borrower or the Carveout Obligor;
or the filing of any other action that may result in a composition of debts,
provide for the marshaling of assets for the satisfaction of the Borrower’s or
the Carveout Obligor’s debts, or result in the judicially ordered sale of assets
for the purpose of satisfying obligations to creditors (unless a motion for the
dismissal of the petition or other action is filed within ten (10) days and
results in its dismissal within sixty (60) days of the filing of the petition or
other action); or the dissolution or liquidation of the Borrower or the Carveout
Obligor, or the cessation of its legal existence; or the death of the Borrower
or the Carveout Obligor who is a natural person (unless the event described in
this Paragraph results in a Permitted Transfer as defined in the Deed of Trust)
unless, following any such event affecting the Carveout Obligor, any remaining
persons or entities liable for the Obligations have the direct or indirect power
to exercise management control over the Real Property and have an aggregate net
worth (excluding the value of the Borrower’s equity interest in the Real
Property) at least equal to the Net Worth Requirement, or unless the Borrower
and any remaining persons or entities liable for the Obligations (including the
executor of the estate of any deceased Carveout Obligor) diligently and
continuously pursue the replacement of the subject Carveout Obligor, and
succeed, within sixty (60) days of such an event, in causing another person to
assume the Obligations, so that persons or entities who collectively meet the
Net Worth Requirement have the direct or indirect power to exercise management
control over the Real Property.



8.   REMEDIES ON DEFAULT

Upon Default under this Agreement, the Lender shall have all of the rights of a
guaranteed or indemnified party under the laws of North Carolina. Interest on
any unpaid obligations shall accrue at the Default Rate. Interest which accrues
on the Indebtedness at the Default Rate as a result of a Default under this
Agreement is an Obligation under Section 4.



9.   APPLICATION OF PAYMENTS

All payments with respect to the Indebtedness received by the Lender from the
Borrower, or from any party other than the Carveout Obligor, may be applied by
the Lender to the Indebtedness in such manner and order as the Lender desires,
in its sole discretion, whether or not such application reduces the liability of
the Carveout Obligor with respect to the Obligations. If a foreclosure sale of
the Real Property takes place, the proceeds of the sale (whether received in
cash or by credit bid) shall be applied first to reduce that portion of the
Indebtedness for which the Borrower has not assumed personal liability under
Section 4 and which is not guaranteed by the Carveout Obligor under Section 4.



10.   UNSECURED OBLIGATION

The Deed of Trust secures neither (A) the Carveout Obligor’s Obligations, nor
(B) those of the Borrower’s Obligations (i) that either (a) have not been paid
as of the date of a trustee’s sale under the Deed of Trust, or (b) have not been
paid as of the Lender’s acceptance of a deed in lieu of trustee’s sale, and
(ii) that arise with respect to expenses, liabilities or damages incurred by the
Lender after a trustee’s sale under the Deed of Trust, or after the Lender’s or
its affiliate’s acceptance of a deed in lieu thereof, or that are the subject of
any Claim or any portion of a Claim against the Lender or the Property. The
Borrower acknowledges and agrees that the Obligations which are so unsecured are
separate and distinct from, and not the substantial equivalent of, those that
are so secured, and that such unsecured Obligations shall survive such a
trustee’s sale or acceptance of a deed in lieu of a trustee’s sale.



11.   WAIVERS



  11.1   Subrogation Rights Against the Borrower

The Carveout Obligor waives (a) any right of reimbursement, subrogation,
exoneration, contribution, or indemnity from or by the Borrower, and (b) any
“claim,” as that term is defined in the Bankruptcy Code, which the Carveout
Obligor might now have or hereafter acquire against the Borrower by virtue of
the Carveout Obligor’s performance of any obligation of the Borrower.



  11.2   Marshaling of Assets

The Borrower and the Carveout Obligor waive any right to cause a marshaling of
the Borrower’s assets.



  11.3   Homestead Laws and Exemptions

The Borrower and the Carveout Obligor waive all rights and exemptions under
homestead and similar laws.



  11.4   Valuation of Collateral

The Borrower and the Carveout Obligor waive any right to a defense to an action
under this Agreement based on an assertion that the amount paid for the Property
at a lawfully conducted judicial or non-judicial foreclosure sale is less than
the value of the Property.



  11.5   Protest, Demand, Dishonor

The Borrower and the Carveout Obligor waive all rights of protest, demand,
dishonor, presentment or any other notices or demands which might otherwise be
required by any statute or rule of law now or hereafter in effect with respect
to this Agreement or any of the Obligations.



  11.6   Waiver of Statutory Rights

The Borrower and the Carveout Obligor waive any rights pursuant to Section 26-7
of the North Carolina General Statutes or any other statutory rights provided to
sureties, endorsers or guarantors.



  11.7   Suretyship Waivers

The Borrower and the Carveout Obligor waive any statutory or common law rights
and defenses available to sureties, indemnitors, endorsers or guarantors of
obligations.



  11.8   Additional Waivers

The Borrower and the Carveout Obligor waive (A) any defense based upon the
Lender’s election of any remedy and (B) any defense based on the Lender’s
failure to disclose any information concerning the financial condition of the
Borrower or any other circumstances bearing on the ability of the Borrower to
pay and perform its obligations under the Loan Documents, or the Lender’s
failure to provide Notice of any act or omission by the Borrower from which any
Obligation may have arisen.



12.   MISCELLANEOUS



  12.1   Independence of Obligations

The Borrower and the Carveout Obligor shall be jointly, severally, fully and
personally liable for any or all of the Obligations. The Lender shall be
entitled to maintain an independent action against the Carveout Obligor
regardless of whether the Lender has commenced or completed any action against
the Borrower or the Property. The Carveout Obligor disclaims any status as
beneficiaries of any obligation of the Lender to the Borrower to provide notice
of default under the Loan Documents. If the Lender has initiated any action
against the Borrower to enforce the Loan Documents, the Lender may join the
Carveout Obligor or refrain from doing so, at the Lender’s sole and absolute
discretion. The liability of the Carveout Obligor under this Agreement shall be
reinstated with respect to any amount at any time paid to the Lender by the
Borrower on account of the Obligations which shall thereafter be required to be
restored or returned by the Lender upon the bankruptcy, insolvency or
reorganization of the Borrower or the Carveout Obligor other than the party
against whom the Lender has sought to enforce this Agreement, as though such
amount had not been paid. Except as expressly agreed in writing by the Lender,
the Obligations shall not be released, diminished, impaired, reduced or
otherwise affected by (a) the reconveyance of the interest created by the Deed
of Trust, (b) the consent by the Lender to any transfer of a direct or indirect
interest in the Property (whether through sale of the Property, transfers of
interests in the Borrower, or a change in the form of business organization of
the Borrower), or (c) any forbearance by the Lender to exercise any rights under
the Loan Documents; provided, however, that any written modification of the Loan
Documents that affects the amount of the Indebtedness may be considered in
ascertaining the amount of the Indebtedness for purposes of determining the
amount of any Obligation that arises under Section 4 of this Agreement, absent
fraud or material written misrepresentation in connection with such a
modification.



  12.2   Waiver of Jury Trial

ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT IS WAIVED BY THE BORROWER AND THE CARVEOUT
OBLIGOR, AND IT IS AGREED BY THE BORROWER AND THE CARVEOUT OBLIGOR THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.



  12.3   Offsets and Defenses

The liability of the Borrower and of the Carveout Obligor under this Agreement
shall not be released, diminished, impaired, reduced or otherwise affected by
any existing or future offset, claim, or defense of the Borrower or of the
Carveout Obligor against the Lender.



  12.4   Notices

In order for any demand, consent, approval or other communication to be
effective under the terms of this Agreement, Notice must be provided under the
terms of this Section. All Notices must be in writing. Notices may be
(a) delivered by hand, (b) transmitted by facsimile (with a duplicate copy sent
by first class mail, postage prepaid), (c) sent by certified or registered mail,
postage prepaid, return receipt requested, or (d) sent by reputable overnight
courier service, delivery charges prepaid. Notices shall be addressed as set
forth below:

If to the Lender:

Transamerica Occidental Life Insurance Company
c/o AEGON USA Realty Advisors, Inc.
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443
Attn: Mortgage Loan Department
Reference: Loan #89441
Fax Number: (319) 369-2277

If to the Carveout Obligor:

NNN Apartment REIT, Inc.

c/o Triple Net Properties, LLC

1551 N. Tustin Ave., Suite 300

Santa Ana, California 92705

Attn: Shannon K. S. Johnson, CPA, CFO

Fax Number: (714) 881-2217

With a copy of Notice of Default or acceleration to:

McGuire Woods LLP

One James Center

901 E. Cary Street

Richmond, Virginia 23219

Attn: Nancy R. Little, Esq.

Fax Number: (804) 698-2101

If to the Borrower:

Apartment REIT Residences at Braemar, LLC

c/o Triple Net Properties, LLC

1606 Santa Rosa Drive, Suite 109

Richmond, Virginia 23229

Attn: Jorge Figueirdo

Fax Number: (804) 285-1376

With a copy of Notice of Default or acceleration to:

McGuire Woods LLP

One James Center

901 E. Cary Street

Richmond, Virginia 23219

Attn: Nancy R. Little, Esq.

Fax Number: (804) 698-2101

Notices delivered by hand or by overnight courier shall be deemed given when
actually received or when refused by their intended recipient. Notices sent by
facsimile will be deemed delivered when a legible copy has been received
(provided receipt has been verified by telephone confirmation or one of the
other permitted means of giving Notices under this Subsection). Mailed Notices
shall be deemed given on the date of the first attempted delivery (whether or
not actually received). Any party to this Agreement may change its address for
Notice by giving at least fifteen (15) Business Days’ prior Notice of such
change to the other parties.



  12.5   Entire Agreement and Modification

This Agreement and the other Loan Documents embody the final, entire agreement
of the parties relating to its subject matter and supersede any and all prior
agreements, whether written or oral. This Agreement may not be contradicted or
varied by evidence of any prior, contemporaneous, or subsequent oral agreements
or discussions of the parties, and may be amended, waived, released or
terminated only by a written instrument or instruments executed by the Lender.
Any alleged amendment, revision, waiver, discharge, release or termination that
is not so documented shall not be effective as to the Lender.



  12.6   Counterparts

This Agreement may be executed in multiple counterparts, all of which taken
together shall constitute one and the same Agreement.



  12.7   Governing Law

This Agreement shall be construed and enforced according to, and governed by,
the laws of North Carolina without reference to conflicts of laws provisions
which, but for this provision, would require the application of the law of any
other jurisdiction.



  12.8   Cumulative Remedies

Every right and remedy provided in this Agreement shall be cumulative of every
other right or remedy of the Lender whether herein or by law conferred and may
be enforced concurrently with any such right or remedy. No acceptance of
performance of any Obligation as to which the Borrower or the Carveout Obligor
shall be in Default, or waiver of particular or single performance of any
obligation or observance of any covenant, shall be construed as a waiver of the
obligation or covenant or as a waiver of any other Default then, theretofore or
thereafter existing.



  12.9   Severability

In the event that any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part,
or in any respect, or in the event that any one or more of the provisions of
this Agreement shall operate, or would prospectively operate, to invalidate this
Agreement, then, and in any such event, such provision or provisions only shall
be deemed to be null and void and of no force or effect and shall not affect any
other provision of this Agreement, and the remaining provisions of this
Agreement shall remain operative and in full force and effect and shall in no
way be affected, prejudiced or disturbed thereby.



  12.10   Reference to Particulars

The scope of a general statement made in this Agreement shall not be construed
as having been reduced through the inclusion of references to particular items
that would be included within the statement’s scope. Therefore, unless the
relevant provision of this Agreement contains specific language to the contrary,
the term “include” shall mean “include, but shall not be limited to” and the
term “including” shall mean “including, without limitation.”



  12.11   Assignment

The Lender may assign its rights under this Agreement without Notice to any
holder of the Note and assignee of the Lender’s rights under the Loan Documents.

[The remainder of this page left blank intentionally.]

1

IN WITNESS WHEREOF, the Borrower and the Carveout Obligor have caused this
Agreement to be duly executed under seal as of the date first above written.

BORROWER:

APARTMENT REIT RESIDENCES AT BRAEMAR, LLC, a North Carolina limited liability
company



      BY: NNN Apartment REIT Holdings, L.P., a Virginia limited partnership, its
sole member



      By: NNN Apartment REIT, Inc.,

a Maryland corporation

By: /s/ Shannon K S Johnson
Print Name: Shannon K.S. Johnson Title:
Chief Financial Officer


CARVEOUT OBLIGOR:

NNN APARTMENT REIT, INC.,


a Maryland corporation

By: /s/ Shannon K S Johnson
Print Name: Shannon K.S. Johnson
Title: Chief Financial Officer


2